              Case 3:20-cr-01088-DMS Document 21 Filed 04/17/20 PageID.25 Page 1 of 2
~ AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case

                                                                                                                  APR 1 7 2020
                                         UNITED STATES DISTRICT COUR
                                                                                                             CLERK .   .J   5 C SiRICT COURT
                                              SOUTHERN DISTRICT OF CALIFORNIA                            SOUTHERN           1STRICT OF CALlFOi-1'4!,.
                                                                                                         BY                                DEPUTY

               UNITED STATES OFAMERICA                                JUDGMENT IN A CRIMINAL CASE
                                    v.                                (For Offenses Committed On or After November 1, 1987)


             MARGARITO PRECIADO-CHAVEZ                                   Case Number:         20CR1088-DMS

                                                                      Nonna Aguilar FD
                                                                      Defendant's Attorney
  USM Number                        088907091


  THE DEFENDANT:
  1Z1 pleaded guilty to count( s)          1 of the Information
                                          --------------------------------
  •   was found guilty on count(s)
      after a olea of not guiltv.
  Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                                  Count
  Title & Section                    Nature of Offense                                                                          Number(s)
  8 USC 1326                         ATTEMPTED REENTRY OF REMOVED ALIEN                                                             1




       The defendant is sentenced as provided in pages 2 through                 2           of this judgment.
  The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
  D     The defendant has been found not guilty on count(s)

        Count(s)                                                 is           dismissed on the motion of the United States.

        Assessment: $100.00 ordered waived



  D     JVTA Assessment*:$
        *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
  IZI   No fine                          Forfeiture pursuant to order filed                                        , included herein.
         IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
  change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
  judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
  any material change in the defendant's economic circumstances.




                                                                      HON. Dana                raw
                                                                      UNITED STATES DISTRICT JUDGE
           Case 3:20-cr-01088-DMS Document 21 Filed 04/17/20 PageID.26 Page 2 of 2

2AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                MARGARITO PRECIADO-CHAVEZ                                                Judgment- Page 2 of2
CASE NUMBER:              20CR1088-DMS

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 TIME SERVED.




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant must surrender to the United States Marshal for this district:
                                                         on _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
       •   at
                 ---------              A.M.
       •     as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •     on or before
       •     as notified by the United States Marshal.
             as notified by the Probation or Pretrial Services Office.

                                                       RETURN
 I have executed this judgment as follows:

       Defendant delivered on                                            to

 at
      ------------ ,                        with a certified copy of this judgment.


                                                                 UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL



                                                                                                       20CR1088-DMS
